Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A preliminary Amendment filed June 19, 2020 has been entered and made of record. Claims 1-27 have been cancelled; and claims 28-50 have been added. Claims 28-50 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaihao et al, (“Facial Expression Recognition based on Deep Evolutional Spatial-

In regards to claim 49, Kaihao et al discloses one or more non-transitory 
computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by a processor of the computer device to cause an AI system, (see at least: Page 4196, right-hand-column, “gradient descent algorithm”, implicit the one or more non-transitory computer-readable media comprising instructions that ….”), to: 
retrieve at least one image of said living being showing body language, (see at Pages 4197-4198, section IV.A, 1), 2), and 3), retrieving at least one image from database reflecting facial expression, [i.e., retrieving at least one image of said living being showing body language]. Note that the facial expression is equivalent to the “body language”, as it represents a type of nonverbal communication);
label said living being in said at least one image, resulting in a labeled living being, (see at least:  Page 4198, left-hand-column, section IV(A), database includes 123 subjects, with 593 sequences. Among these sequences, 327 of them are labeled with seven emotion labels (anger, contempt, disgust, fear, happiness, sadness, and surprise, [i.e., implicitly labeling the human faces, “living being”, in said at least one image, resulting in a labeled living being]); 
determine a baseline body language of said labeled living being, (see at least: Page 4196, left-hand-column, the global high-level features are formed in the upper layers based on the facial morphological variations and dynamically evolutional properties of 
adapt an AI system using said baseline body language, (see at least: Page 4197, section C, adapting model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN), by using a fusion function as shown in equation 14, implicitly based on the determined global high-level features, “baseline value(s)” from at least one landmark face image);
apply the adapted AI system to at least one of said at least one image for categorizing said body language resulting in a category, (see at least: Page 4197, section C, using the adapted fusion function to obtain the predicted sorting of expression classes, ((Ai) of eq. 14), of at least one image face expression); and apply said category to determine said body language message, (see at least: Page 4200, section D, tables II, III, IV, applying the predicted expression classes((Ai) of eq. 14) of the fusion function of the designed Spatial-Temporal Networks (PHRNN-MSCNN) to perform the face expression recognition, as shown at last line of tables II, III, IV, “determine said face expression message”).

Regarding claim 50, claim 50 recites substantially similar limitations as set forth in claim 1. As such, claim 50 is anticipated by Kaihao et al by similar rejection.
The Examiner further acknowledged the following additional limitation(s): “a body language system for determining a body language message of a living being, said system comprising an artificial intelligence (AI) system, said AI system running a computer program”. However, Kaihao et al discloses the “a body language system for determining .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
-- Claims 28 and 48 are allowable over the prior art of record.
-- Claims 29-47 are allowable in view of their dependency from claim 28.

With respect to claim 28, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“adapts the first or the second trained machine learning model of said AI system 
using said baseline body language and said context to form an adapted trained machine learning model; and applies the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message”.




based on Deep Evolutional Spatial-Temporal Networks”, IEEE Transactions on image processing, Vol. 26, No. 9, September 2017), discloses a body language system for determining a body language message of a living being in a context, said system comprising an artificial intelligence (AI) system, said AI system running a computer program, (see at least: system of Fig. 1 corresponds to the artificial intelligence system), that: 
retrieves at least one image of said living being showing body language, (see at least: Fig. 1, input at least one image of human face, “living body”, showing face expression. Note that the facial expression is a type of nonverbal communication, which is therefore equivalent to the “body language”); 
labels said living being in said at least one image, resulting in a labeled living being, (see at least:  Page 4198, left-hand-column, section IV(A), database includes 123 subjects, with 593 sequences. Among these sequences, 327 of them are labeled with seven emotion labels (anger, contempt, disgust, fear, happiness, sadness, and surprise, [i.e., implicitly labeling the human faces, “living being”, in said at least one image, resulting in a labeled living being]); 
determines said context from said at least one image using a first trained machine learning model, (see at least: Page 4198, section IV(B), the Temporal network (PHRNN) detects the facial landmarks using SDM algorithm, including two eyebrows, two eyes, a nose and a mouth, and determining the position and region of local parts, (context), [i.e., where the position and/or the region of local parts corresponds to the “context”, which is determined using the temporal network (PHRNN), “first trained machine learning model”]. 
determines a baseline body language of said labeled living being from said at least one image using the first or a second trained machine learning model, (see at least: Page 4196, left-hand-column, Local features are concatenated along the feature extraction cascade, while the global high-level features are formed in the upper layers based on the facial morphological variations and dynamically evolutional properties of expression, [i.e., where the learned global high-level features correspond to the baseline value, and implicitly determined from at least one landmark face image using the PHRNN, “the first trained model]). 
Kaihao et al further discloses adapting model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN), by using a fusion function as shown in equation 14, implicitly based on the determined the position and region of local parts, (context), and the determined global high-level features, “baseline value(s)” from at least one landmark face image), [i.e., adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context], (see at least: Page 4197, under section C, “model fusion”, left and right-hand-columns);  and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, (see at least: Page 4197, section C, using the adapted fusion function to obtain the predicted sorting of 
However, while disclosing adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context]; Kaihao et al Kaihao et al fails to teach or suggest, either alone or in combination with the other cited references, the adapting just one of PHRNN machine learning model and MSCNN machine learning model. The language however, discloses the adapting the first trained machine learning model or the second trained machine learning model of said AI system (not the fused model); and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message.

With respect to claim 48, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“adapt the first or the second trained machine learning model of said AI system 
using said baseline body language and said context to form an adapted trained machine learning model; apply the adapted trained machine learning model of said AI system to apply said category to determine said body language message”

The closest prior art of record, Kaihao et al, (“Facial Expression Recognition 
based on Deep Evolutional Spatial-Temporal Networks”, IEEE Transactions on image processing, Vol. 26, No. 9, September 2017), discloses one or more non-transitory computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by a processor of the computer device, to cause an AI system to: 
label said living being in said at least one image, resulting in a labeled living 
being, (see at least:  Page 4198, left-hand-column, section IV(A), database includes 123 subjects, with 593 sequences. Among these sequences, 327 of them are labeled with seven emotion labels (anger, contempt, disgust, fear, happiness, sadness, and surprise, [i.e., implicitly labeling the human faces, “living being”, in said at least one image, resulting in a labeled living being]); 
determine said context from said at least one image using a first trained machine
learning model; (see at least: Page 4198, section IV(B), the Temporal network (PHRNN) detects the facial landmarks using SDM algorithm, including two eyebrows, two eyes, a nose and a mouth, and determining the position and region of local parts, (context), [i.e., where the position and/or the region of local parts corresponds to the “context”, which is determined using the temporal network (PHRNN), “first trained machine learning model”]. See also, Page 4194, left-hand-column, using the Neural Network (MSCNN) to extract spatial features from still frames, using two signals corresponding to different loss 
determine a baseline body language of said labeled living being from said at 
least one image using the first or a second trained machine learning model, (see at least: Page 4196, left-hand-column, Local features are concatenated along the feature extraction cascade, while the global high-level features are formed in the upper layers based on the facial morphological variations and dynamically evolutional properties of expression, [i.e., where the learned global high-level features correspond to the baseline value, and implicitly determined from at least one landmark face image using the PHRNN, “the first trained model]). 
Kaihao et al further discloses adapting model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN), by using a fusion function as shown in equation 14, implicitly based on the determined the position and region of local parts, (context), and the determined global high-level features, “baseline value(s)” from at least one landmark face image), [i.e., adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context], (see at least: Page 4197, under section C, “model fusion”, left and right-hand-columns);  and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, (see at least: Page 4197, section C, using the adapted fusion function to obtain the predicted sorting of expression classes, ((Ai) of eq. 14), of at least one image face expression); and applying said category for determining said body language message, (see at least: Page 4200, 
However, while disclosing adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context]; Kaihao et al Kaihao et al fails to teach or suggest, either alone or in combination with the other cited references, the adapting just one of PHRNN machine learning model and MSCNN machine learning model. The language however, discloses the adapting the first trained machine learning model or the second trained machine learning model of said AI system (not the fused model); and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/26/2022